DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 11/25 has been entered. Claims 1, 19 and 21-37 and 53 are still pending in this Office action.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parkvall et al. U.S. Patent Application Publication No. US 2017/0331577 A1.

Regarding claim 1, Parkvall et al. discloses a method in a radio unit, the method comprising:
determining a channel estimate based on signals received from a User Equipment
(UE); selecting a spatial transformation to be applied to the received signals, based on the channel estimate (in para. [1312], Parkvall et al. discloses in the uplink receiver case, to further reduce the radio interface requirements, the number of streams can be reduced with preprocessing at the RU. The preprocessing at the RU may be done "blindly" using DFT-based or SVD-based dimension decomposition and selecting the best dimensions for further processing; or may be done with assistance of the BU and results of the channel estimations. In view of that, DFT-based or SVD-based dimension decomposition corresponds to the claimed spatial transformation and the selection of DFT-based or SVD-based dimension decomposition may be done based on results of the channel estimations. The foregoing teachings are further interpreted as channel estimations are determined at the RU);
and sending a set of signals transformed by the selected transformation to a baseband unit (in para. [1312], Parkvall et al. further discloses in the uplink receiver case, the number of streams can be reduced with preprocessing at the radio unit (RU). In view of that, the foregoing teachings are interpreted as the number of streams are preprocessing at the RU and are sent to the base unit (BU)).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al. U.S. Patent Application Publication No. US 2017/0331577 A1.

Regarding claim 19, application claim is rejected on the same ground as for claim 1 because of similar scope. Furthermore, in para. [1312], Parkvall et al. discloses in the uplink receiver case, to further reduce the radio interface requirements, the number of streams can be reduced with preprocessing at the RU. In view of that, the RU comprises network interface. 
Parkvall et al., however, does not expressly disclose the processing circuitry comprising a processor and a memory connected thereto, the memory containing instructions that, when executed, cause the processor as set forth in the application claim.
In para. [1863] and in FIG. 181, Parkvall et al. discloses an example wireless device 1000 includes an antenna 1005, radio front-end circuitry 1010, and processing circuitry 1020, which includes a computer-readable storage medium 1025, e.g., one or more memory devices. Because common circuitry components can be implemented in both wireless device and radio unit in the base station, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the radio unit can be modified to implement a processing circuitry as described in the wireless device 1000. The motivation for the modification is that the radio unit performs the same functions, e.g. transmitting, receiving, processing, as a wireless device.

Regarding claim 22, in addition to claim 19 rejection, Parkvall et al. further discloses wherein the processor is configured to: perform at least one of the following spatial transformations on the received signals: Discrete Fourier Transform (DFT), shifted DFT, Grassmannian transform, oversampled transform, non-orthogonal transform, Zero Forcing (ZF), Fast Fourier Transform (FFT), and Singular Value Decomposition (SVD) (in para. [1312], Parkvall et al. further discloses using DFT-based or SVD-based dimension decomposition and selecting the best dimensions for further processing. In view of that, using DFT-based or SVD-based dimension decomposition correspond to the claimed Discrete Fourier Transform (DFT) and Singular Value Decomposition (SVD));
and select a transformation that provides most signal information in fewest dimensions (as disclosed above, Parkvall et al. further discloses the step of selecting the best dimensions for further processing. The best dimensions are interpreted as few dimensions).

Allowable Subject Matter

Claims 21 and 23-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 53 is allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
 Regarding claim 53, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “receive, from a radio unit, a set of signals from a User Equipment (UE) transformed by a transformation selected by a radio unit, and an indication of cross-interference information between signals from the UE and signals from other UEs”. The closet prior art of record, Parkvall et al. U.S. Patent Application Publication No. US 2017/0331577 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           See the List of References cited in in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN

Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631